Title: To Thomas Jefferson from La Rouerie, 15 September 1788
From: La Rouërie, Armand Charles Tuffin, Marquis de (Col. Armand)
To: Jefferson, Thomas


          
            
              Sir
            
            hôtel des asturie rue du Sepulchrefg. St. Germain 15th 7bre. 88.
          
          From your conversation with Major Schaffner and myself last spring, I had no doubt But congress would by this time have pay’d us the three year’s interest which are due to us By North America. In considering the nature of the debt and the character and wealth  of the debtor, we had no reason to fear a delay so very near a Bankruptcy. I confess to you, Sir, that I can not understand the motives of such conduct, and that our right to more attention and justice in giving us every day the hope of Being Better treated, has altogether with your promise, made me Countract engagements which must Be satisfyd now.
          I request you, Sir, to give orders to Mr. Grand to pay us immediatly the three’s years interest which are due; or to declare us that there is no sort of dependency on the debt of america towards us. If you chuse the last; you will do in that, what we ought to have done ourselves had our attachement for america Been calculated on her testimony of gratitude and Justice—I have the honour to be with respect Sir your most obedt. hble. ste.,
          
            
              Armand Ms. de la Rouerie
            
          
          
            P.S. I am here only for four days and I request you to give me a positive answer.
          
        